Citation Nr: 1735361	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an increased rating for hypothyroidism, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 percent for post-operative bilateral glaucoma with bilateral cataracts. 

3.  Entitlement to an initial rating in excess of 10 percent for post-operative residuals of left thumb disability with degenerative changes and scarring.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to November 1993 and from November 2002 to May 2007.  She also had training in the Air Force Reserve.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2008 rating decision of the VA Regional Office (RO) in Atlanta, Georgia, granted service connection for glaucoma with cataracts and left thumb disability, and denied an increased rating for hypothyroidism.  The Veteran appeals for higher ratings.  

This case was remanded for further development by Board decision in January 2014.

Review of the record discloses that following VA examination in June 2008, a VA examiner opined that the Veteran had significant loss of function of her left hand due to atrophy of the muscles and decreased range of motion of the fingers as a result of forearm surgery to replace the tendon in her left thumb.  The Board finds that this raises the issue of entitlement to service connection for residuals of such surgery and this matter is referred to the RO for appropriate consideration.

The Board would point out the issue of entitlement to total rating based on unemployability (TDIU) due to service-connected disability is not raised by the record.  See Rice v. Shinseki, 22 Vet.App. 447 (2009).  This is because TDIU was granted effective from August 2016.



FINDINGS OF FACT

1.  The Veteran's hypothyroidism is characterized by no more than continuous medication required for control. 

2.  The Veteran's open-angle glaucoma with cataracts requires medication but does not result in visual impairment.

3.  The Veteran's service-connected post-operative residuals of left thumb disability with arthritis and scarring is manifested complaints of pain and tenderness and favorable ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7903 (2016).

2.  The criteria for an initial rating in excess of 10 percent for open-angle glaucoma with cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6013 (2016).

3.  The criteria for an initial rating in excess of 10 percent for post-operative residuals of left thumb disability with arthritis and scarring are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5152, 5224, 5228 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the symptoms associated with her service-connected glaucoma, left thumb disability and hypothyroidism are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.

Pertinent Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residuals in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. §§ 3.102, 4.3 (2016).

1.  Increased rating for hypothyroidism.

The Veteran's service-connected thyroid disability is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7903 which provides that a minimum 10 percent evaluation is assigned if continuous medication is required.  A 30 percent rating is warranted if there is present fatigability, constipation, and mental sluggishness.  A 60-percent evaluation is indicated if there is muscular weakness, mental disturbance and weight gain.  A 100-percent evaluation requires cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia) slowing of thought (depression), bradycardia (less than 60 beats per minutes) and sleepiness.


Factual Background 

The Veteran filed a claim for an increased rating for hypothyroidism in correspondence received in August 2007.

Pursuant to the filing of her claim, the Veteran underwent a VA examination for compensation and pension purposes in June 2008.  She related that after treatment for a goiter in 1981, she became hypothyroid and was currently on 0.75milligrams (MG) of Synthroid daily.  She stated that she had fatigability and had to make herself get out of bed, but was active the rest of the day.  The Veteran reported that since retiring from the military, she had gained 45 pounds.  She denied any neurologic or cardiovascular symptoms, and symptoms due to pressure on her larynx or esophagus, but claimed cold intolerance.  She denied constipation.  On examination, the thyroid was smooth, symmetrical and nontender.  It was normal in size and position.  An X-ray of the chest disclosed no acute cardiopulmonary process.  Following examination, a pertinent impression of hypothyroidism - Synthroid dose being adjusted to a euthyoid state - was rendered.  It was noted that her current TSH [thyroid stimulating hormone] was normal.

The Veteran was most recently afforded a VA examination of the thyroid in April 2015.  She reported symptoms that include fatigue, hair loss, cold sensitivity, constipation for which she stated she took over-the-counter fiber, and trouble with memory, including easily forgetting things.  It was noted that Synthroid has been decreased from 200mcg within the past two years.  The Veteran was reported to have symptoms associated with the thyroid disorder that included increased pulse pressure or blood pressure, fatigability, constipation, mental sluggishness, mental disturbance, weight gain, sleepiness, and cold intolerance.  She had no symptoms due to pressure on adjacent organs such as the trachea, larynx or esophagus attributable to the thyroid condition.  Physical examination of the eyes and neck was normal.  Pulse was regular with a heart rate of 85.  Blood pressure was well within normal limits.  Deep tendon reflexes were hypoactive.  The results of the most recent TSH in January 2015 were 2.228.  Following examination, the examiner determined that there were no restrictions for job activities.  

Review of VA outpatient clinical data discloses that in March 2016, the thyroid gland was noted to be symmetric on palpation with no nodule, carotid bruits, and no abnormal nodes.  It was reported that the Veteran had been prescribed 0.75mg levothyroxine (Synthroid).  TSH was normal.  The endocrine system was reported to be negative.  In July 2016 and October 2016, it was recorded that hypothyroidism was controlled with the levothyroxine prescription.  

The Board observes that the examiner who evaluated the Veteran in 2015 noted in her report that she was a nurse practitioner and not an endocrinologist as requested in the Board's 2014 remand.  The appellant was therefore afforded an additional VA thyroid examination in August 2016 by a physician.  

On examination, the examiner noted the claims file and VA clinical records were reviewed.  Pertinent history heretofore recited was provided.  It was reported that the Veteran had been on Synthroid and was closely followed by a private internist.  She stated that her thyroid condition was stable and that she had been taking the same dose of Synthroid of 0.075mg daily since 2007.  The Veteran was reported to have denied a history of cardiac arrhythmias, constipation or cold intolerance.  It was noted that she did not have any residual endocrine dysfunction following treatment for the thyroid.  The examiner stated that the only finding attributable to her hypothyroid condition was the need for continuous medication and that she had no symptoms due to pressure on adjacent organs attributable to a thyroid condition.

On physical examination, the eyes were normal, pulse was regular and blood pressure was within normal limits.  There were no scars or disfigurement of the neck related to the thyroid problem.  She did not have a benign or malignant neoplasm or metastases related to the thyroid condition.  The examiner stated that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the condition.  It was noted that laboratory testing performed the month before revealed TSH well within normal limits.  The examiner opined that the service-connected thyroid disorder did not impact her ability to work.  The examiner further commented that the Veteran's hypothyroidism had been stable with the same medication and dose for the past nine years, without requiring any changes or new therapies.  He stated that currently, there was no objective evidence of cold intolerance, muscular weakness, cardiovascular involvement, mental sluggishness or disturbance, bradycardia, sleepiness, weight gain, fatigability, or constipation as a result of hypothyroidism.  It was found that based on the current examination and interview, the Veteran was able to secure and perform a regular duty job in a gainful occupation without restrictions.

Legal Analysis

Upon review of evidence dating from 2007, the Board finds that a disability rating in excess of 10 percent for the service-connected thyroid disorder has not been warranted at any time over the course of the appeal.  The evidence indicates that the Veteran's hypothyroidism has reportedly been manifested by complaints of that include fatigability, constipation, mental sluggishness, mental disturbance, weight gain, sleepiness, and cold intolerance.  The clinical records reflect that her hypothyroidism requires daily medication.  However, the June 2008 examiner noted that the hypothyroidism did not affect the Veteran's ability to work and there is no indication that her everyday functioning and her day-to-day activities are impaired to any extent due to thyroid symptoms.  The Veteran has reported that her hypothyroid medication had been increased, but this is not corroborated in the record.  In fact, on VA examination in 2016, it was shown that her medication dosage had remained the same for the past nine years and that she had been stable on that regimen.

The Veteran has reported multiple symptoms associated with hypothyroidism, specifically those listed above.  The Board observes, however, that no untoward symptomatology, to include those listed above, has been recorded in follow-up treatment records.  Her TSH has been found normal with a negative endocrine system over the course of the appeal.  Additionally, she is service-connected for multiple other complaints and disorders for which there may be overlapping symptomatology, including posttraumatic stress disorder with major depression, which might significantly impair mental functioning.  No cardiovascular or neurologic conditions have been imputed to hypothyroidism.  Moreover, on most recent VA examination in 2016, a VA physician determined that the appellant had no residual endocrine dysfunction and that there was no objective evidence of cold intolerance, muscular weakness, cardiovascular involvement, mental sluggishness or disturbance, bradycardia, sleepiness, weight gain, fatigability, or constipation, and that employment capacity was not impaired as the result thereof.

The Board is cognizant of the Veteran's credible complaints regarding the symptoms associated with her hypothyroid disorder.  Generally, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  She is competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Here, however, the Board has thoroughly considered her lay statements of progressive symptoms related to her thyroid disorder that include increased pulse pressure or blood pressure, fatigability, constipation, mental sluggishness, mental disturbance, weight gain, sleepiness, and cold intolerance.  She is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet.App. 465, 469 (1994). 

However, the Veteran is not competent to identify a specific level of disability of the thyroid relative to the applicable diagnostic code.  The medical findings provided in the examination reports and the clinical records referenced above directly address the criteria by which hypothyroidism is property evaluated.  In this case, the clinical professionals have greater expertise because the degree of thyroid disability is derived from clinical and diagnostic studies which show in her case that the condition has been stable for many years with no untoward symptomatology.  She admitted on VA examination in 2016 that she had no cold intolerance or constipation associated with the condition and the examiner stated that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the condition.  As such, the Board finds this evidence to be more probative than any subjective reports of increased symptomatology at a specific disability level.  The Veteran requires medication management only and, as such, the disability rating takes into account her reported symptomatology.  Under the circumstances, after carefully considering the Veteran's complaints in conjunction with the objective clinical evidence of record, it is found that her reported symptoms are not corroborated to a significant extent by multiple physicians and the objective evidence of record.  For these reasons, the Board finds the criteria for a disability rating in excess of 10 percent for hypothyroidism have not been met at any time during the course the appeal.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.119, Diagnostic Code 7903.

In view of the above, the Board finds the evidence on the whole does not demonstrate competent, credible symptoms of constipation or mental sluggishness to warrant a 30-percent disability rating, nor is there found to be competent evidence of weakness, mental disturbance, and weight gain attributable to hypothyroidism for which a 60 percent disability rating might be based.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.


2.  Higher rating for glaucoma with bilateral cataracts.

Pertinent Regulations

The Veteran's glaucoma with cataracts has been assigned a 10-percent disability rating under 38 C.F.R. § 4.79, Diagnostic Code 6013 which provides that open-angle glaucoma is rated based on visual impairment or a minimum evaluation of 10 percent if continuous medication is required.  Id. 

A higher rating requires impairment of visual acuity, impairment of visual field, and impairment of muscle function.  38 C.F.R. § 4.75 (a).  Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.79, Diagnostic Code 6061 to 6066 (2016).  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  A 20-percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).

Preoperative cataracts are rated on the basis of visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6027 (2016).  For postoperative cataracts, a disability rating is based on visual impairment if a replacement lens (pseudophakia) is present.  If there is no replacement lens, post-operative cataracts are evaluated based on aphakia.  Id.  Aphakia or dislocation of the crystalline lens is evaluated based on visual impairment, and the resulting level of visual impairment is elevated one step. See 38 C.F.R. § 4.79, Diagnostic Code 6029 (2016).  A minimum 30-percent rating is assigned for unilateral or bilateral symptoms.  Id.

Factual Background

Clinical records from Eyesight Associates dated in March and April 2007 reflect that the Veteran underwent trabulectomy with intra-operative Mitomycin-C of the left and right eyes for primary open angle glaucoma.  In October 2007, it was noted that glaucoma was surgically controlled but that she had dry eye syndrome for which artificial tears (Restasis) were recommended. 

The Veteran was afforded an initial VA examination of the eye in June 2008 for VA compensation purposes.  She reported having ocular pain, blurred vision and a black spot in the left eye central vision since surgeries in March and April 2007

On eye examination, corrected visual acuity in the right eye was 20/20 far and near.  Corrected visual acuity in the left eye was 20/30 far and 20/20 near.  Intraocular pressures were shown to be within normal limits.  Anterior segment examination revealed bilateral trabeculectomies with iridectomies.  Dilated funduscopic examination revealed nuclear sclerotic and cortical cataracts.  Cup-to disk ratio was 0.7 in both eyes.  The macula, vessels, background and periphery were normal.  Following evaluation, the impressions were open-angle glaucoma, status post successful trabeculectomies, cataracts, both eyes, more likely than not related to her previous glaucoma surgery.  

VA outpatient records in May 2009 reflect that the Veteran presented for an ocular evaluation stating that her right eye had been burning and having a greenish discharge for the past two months.  It was noted that following glaucoma filtering surgery, she had not had to use glaucoma gtts (drops).  No other visual or ocular complaints were noted.  On examination it was reported that visual acuity with prescription was 20/20, bilaterally.  Intraocular pressure was 10mmHg, bilaterally.  The media, macula, vessels and periphery were normal in each eye.  Following examination, the diagnoses were open angle glaucoma controlled with filtering surgery, no other treatment or testing noted, refractive error, presbyopia, and epilated ingrown eyelashes of the right eye, 

The Veteran continued to be followed by Eye Associates where it was noted in December 2014 that glaucoma continued to be stable and surgically controlled but that she should use medication as instructed.  Cataracts were observed to be not visually significant at the time.

The most recent VA examination of the eye performed for compensation purposes was conducted in April 2015.  Uncorrected distance vision in the right and left eyes was 5/200, bilaterally, corrected to 20/40 or better in each eye.  Uncorrected near vision in the right eye was 20/200, corrected to 20/40 or better and 10/200 in the left eye corrected to 20/40 or better.  The conjunctiva/sclera, cornea, anterior chamber, iris, fundus, optic disc, macula, vessels, vitreous, and periphery were all normal.  Examination of the lens showed a preoperative incipient nuclear sclerotic cataract.  On Goldmann's testing, the Veteran was noted to have a visual field defect or condition, including contraction of a visual field, but no loss of visual field.  She did not have a scotoma.  It was noted that open-angle glaucoma did not require continuous medication for treatment, but that a decrease in visual acuity was attributable to glaucoma.  The examiner stated that the Veteran's eye condition did not impact her ability to work.

In VA outpatient clinical records dated in April 2016, examination findings show that far vision of the right and left eyes had been corrected to 20/20 and that pinhole vision was 20/20.  It was reported that both eyes were controlled without medication but that she used Restasis for dry eyes.  In October 2016, corrected far right and left vision was noted to be corrected to 20/30 and 20/ 25+2, respectively.  Glaucoma was reported as controlled.  The Veteran continued to have dry eyes.  No other significant abnormality was indicated on either date.

Legal Analysis

After a careful review of the evidence, the Board finds that a higher rating for bilateral open-angle glaucoma with bilateral cataracts has not been warranted during any period of the appeal.  This is because, as indicated above, the evidence does not demonstrate that the service-connected glaucoma causes impairment of central visual acuity, significant impairment of visual fields, or impairment of muscle function.  The Veteran is shown to have no more than 20/40 or better corrected vision, bilaterally, for which no more than a 10 percent disability is warranted.  Although it was indicated in Eye Associates December 2014 clinical records that she should use medication as instructed for glaucoma, it has been noted on VA evaluation of the eyes, most recently in April 2016 that both eyes were controlled without medication.  Additionally, the Veteran's cataracts are incipient and preoperative and it has not been reported nor is it indicated they cause any visual impairment.  While there was evidence of some contraction of visual field on VA examination in 2015, there was no loss of visual field or a scotoma.  No other significant abnormality of the eyes has been identified on multiple evaluations conducted over the course of the appeal period except for persistent dry eyes which have not been attributed to a service-connected disability.  

The Board recognizes the Veteran's complaints of progressive vision loss.  She is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  However, she is not competent to identify a specific level of disability of the eyes relative to the applicable diagnostic codes.  The medical findings provided in the examination reports and the clinical records referenced above directly address the criteria by which glaucoma with cataracts is property evaluated.  In this case, the clinical professionals have greater expertise because the degree of eye disability is derived from clinical and diagnostic studies.  As such, the Board finds this evidence to be more probative than any subjective reports of increased symptomatology at a specific disability level.  It further notes that such records take into account the Veteran's reported symptomatology.  Under the circumstances, after carefully considering the Veteran's complaints in this regard, the Board finds that a basis for a higher rating for glaucoma is not demonstrated for reasons discussed above.
  
In sum, at no time during the appeal period has the Veteran's open-angle glaucoma with bilateral cataracts been shown to cause visual impairment to the extent that a higher rating is indicated.  The Board thus finds that the service-connected glaucoma does not warrant an initial rating in excess of 10 percent.  Additionally, a separate compensable rating is not required for preoperative bilateral cataracts as no disability has been attributed thereto.  See 38 C.F.R. § 4.79, Diagnostic Codes 6013, 6027.  Under the circumstances, the Board finds that the preponderance of the evidence is against the claim and a higher rating for bilateral glaucoma with cataracts must be denied. 


3.  Higher rating for left thumb disability with degenerative changes and scars.

Pertinent Regulations

The Veteran's service-connected left thumb disorder has been assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5224 which provides that a 10 percent evaluation is warranted for favorable ankylosis of the thumb.  A 20 percent evaluation is warranted for unfavorable ankylosis of the thumb.  Id.

For evaluation of ankylosis of the thumb, if both the carpometacarpal (CMC) and interphalangeal (IP) joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at the metacarpophalangeal (MCP) joint or through the proximal phalanx.  If both the carpometacarpal (CMC) and interphalangeal (IP) joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the CMC or IP joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.  If only the CMC or IP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 4 (2016)

38 C.F.R. § 4.71a, Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10-percent rating for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20-percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers. Id.  There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Code 5228.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10-percent is applied for each major joint or group of minor joints affected by limitation of motion, a rating of 20-percent is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, to be combined, not added under Diagnostic Code 5003 (2016).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.71a, 4.40, 4.45 (2016);  DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet.App 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2016).

Factual Background

The Veteran's left thumb was evaluated on VA examination in June 2008.  She was noted to be right handed.  History was provided to the effect that she hyperextended her left thumb in 2003 and underwent a CAT scan that showed a fracture.  She stated that she underwent surgery later that year that involved removing a tendon from her left forearm to reconstruct the tendon in her left thumb.  The Veteran related that over the course of those months she developed some atrophy and weakness in the left hand.  She said that the left hand felt cold all the time and that she had a tingling sensation over the scar site and whenever any pressure was placed on the hand.  She complained of constant mild pain in the thumb but that she did not take any medication for it unless she had a flare-up.  The Veteran stated that she had a flare-up in her left thumb twice a month that lasted approximately three days for which she would take a Darvocet and use heating or ice packs.  She related that during a flare-up, she was still able to function but that she could not use her left hand.  She denied the use of orthotics, such as a brace or sling.

Functional limitations were reported to be difficulty tying shoe laces, snapping her bra and tying with the left hand.  She related that she could not lift more than five pounds with the left hand and had difficulty gripping any object for longer than five minutes.  The Veteran mentioned that cooking and recreation were hampered by the left thumb but that the left hand had not prevented her from getting a job.  She had not lost any work due to her left hand.

Physical examination of the left hand and thumb revealed no obvious deformity, joint effusion, redness, warmth or bogginess of the joints.  Mild generalized tenderness was elicited on palpation of the entire hand with increased sensation of pain involving the entire left thumb.  Grip strength was mildly decreased when compared to the right (4/5).  She did not have difficulty in performing opposition of the thumb to fingers.  There was approximately 30 percent of atrophy of the interosseous muscles on the dorsum of her hand and approximately 20 to 30 percent muscle wasting of the thenar and hypothenar prominence of the palm of the hand.  There were three well-healed scar just below the thumb.  Range of motion of all fingers of the left hand was decreased.  The Veteran was able to make a fist, and all of the tips of the fingers were able to touch the palmar aspect of the hand.  Detailed range of motion of the fingers was provided.

An X-ray of the left hand was interpreted as showing mild degenerative changes involving the first CMC joint  Following examination, a pertinent diagnosis of arthroplasty of the left thumb with mild degenerative changes was rendered.  The examiner stated that the Veteran had significant loss of function of her left hand due to atrophy of the muscles and decreased range of motion of the fingers as a result of forearm surgery to replace the tendon in her thumb.  

VA outpatient clinic notes dated in August 2008 reflect that the Veteran was seen with the chief complaint of left thumb pain.  Examination disclosed decreased grasp of the left hand and a well-healed incision of the left proximal thumb.  

The Veteran was most recently afforded a VA examination of the left thumb in April 2015.  She stated she had undergone 18 months of occupational therapy and wore a brace daily but that use of her left hand and thumb was declining.  She related that she could not use her left hand for dressing, grooming, toileting or other activities of daily living.  The appellant also reported flare-ups of pain that occurred several times a day between five and 20 minutes, described as a throbbing and a needle-stabbing sensation.  She said that rubbing sometimes made it feel better and that braces helped to make flares less frequent.  On goniometer range of motion of the left thumb, it was found that there was less than one inch (2.5cm) on thumb opposition with pain reported.  There was no gap between any fingertips and the proximal transverse crease of the palm, or evidence of painful motion in attempting to touch the palm with the fingertips.  The Veteran was able to perform repetitive-use testing.  Additional limitation of motion was reported after left thumb testing.  There was a gap between the thumb pad and the fingers post-test of one to two inches (2.5 to 5.1cm).  She was  reported to have functional loss or impairment of the left thumb that included less movement than normal, weakened movement, and excess fatigability and pain with palpation of the left thumb.  Hand grip strength in the right and left hands was equal at 5/5.  The Veteran was found to have ankylosis of the left thumb at the carpometacarpal (CMC) joint in full flexion that resulted in decreased range of motion.  She reported using a brace regularly for thumb pain.  It was determined that functioning of the left thumb was not so diminished that amputation with prosthesis would equally serve her.  An X-ray of the left thumb revealed degenerative or traumatic arthritis.  The functional impact was described as decreased use of the left hand and thumb that would potentially affect the ability to type and perform duties requiring repetitive motions of the left hand.  The examiner added that it was not possible to determine without resorting to mere speculation if additional limitation of motion was present due to pain during flare-ups or when the joint was used repeatedly over a period of time because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  Following examination, the diagnosis was status post arthroplasty of the left thumb with mild degenerative changes and scars.

Legal Analysis

In considering the evidence of record under the law and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher rating for left thumb disability.   

Throughout the appeal, the Veteran has reported that the left thumb disability is painful and affects her ability to function, to include diminished grip and dexterity, which interfere with activities of daily living.  However, despite her assertions, the clinical evidence indicates that while ankylosis was found on most recent VA examination in 2015, only the CMC joint was affected and she had no more than a gap between the thumb pad and the fingers of one to two inches (2.5 to 5.1cm).  Under the rating schedule, this degree of ankylosis is considered to be favorable, and such findings are commensurate with no more than a 10 percent disability evaluation.  In order for the Veteran to be entitled to a 20 percent rating, it must be shown that she has unfavorable ankylosis with a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers which is not demonstrated in this case.  

The Board has considered other potentially applicable diagnostic criteria, to include Diagnostic Code 5003 for degenerative arthritis, but finds that the degenerative changes are not manifested by X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations for which a 20 percent disability rating may be conceded.  Additionally, the Veteran's symptoms are not of such severity as to equate to amputation of the thumb, as noted on VA examination in 2015 when the examiner found that functioning of the left thumb was not so diminished that amputation with prosthesis would equally serve her.  Therefore, she is not entitled to a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5152 (2016).  Moreover, there is no indication that the left thumb disability has resulted in limitation of motion of other digits or interference with the overall function of the hand to warrant a separate evaluation consistent with the Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5224 (2016) for reasons cited below.  

The Board acknowledges the Veteran's complaints that her left thumb disability causes pain, loss of motion, and difficulty holding and gripping.  However, on VA examination in June 2008, the examiner clearly ascribed significant loss of function of her left hand to atrophy of the muscles and decreased range of motion of the fingers to forearm surgery to replace the tendon in her thumb for which service connection is not in effect.  Thus, while the left thumb is shown to be symptomatic, the evidence of complaints and findings are not shown to be in equipoise to the extent that a disability rating in excess of 10 percent is warranted.  The findings do not more nearly approximate the criteria for the next higher disability evaluation.  Therefore, the Board concludes that the Veteran is not entitled to an increased rating for her left thumb disability under the schedular criteria.

The Board also acknowledges the Veteran's reports of a greater degree of symptomatology associated with the left thumb.  She is indeed competent to report such symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  However, the medical findings provided in the examination reports and the clinical records referenced above directly address the criteria by which left thumb disability is property evaluated.  In this case, the clinical professionals have greater expertise because the degree of limitation of motion of the left thumb, upon which the disability evaluation is based, requires clinical findings.  As such, the Board finds the clinical evidence to be more probative than her subjective reports of increased symptomatology at a specific disability level.  As noted above, the Veteran complains of symptoms affecting the entire left hand.  However, other disability affecting the whole left hand, to which significant loss of function due to atrophy of the muscle and decreased range of motion of the fingers have been attributed.  She is only service-connected for the left thumb.  The Board finds that the clinical evidence pertaining to the left thumb is comprehensive and take into account her ongoing symptoms.  Under the circumstances, after carefully considering the Veteran's complaints in this regard, the Board finds that a basis for a higher rating for left thumb disability is not demonstrated for reasons discussed above.

The Board has also considered the provisions of 38 C.F.R. § 4.40 and 4.45 in accordance with the holdings in DeLuca pertaining to functional loss due to pain.  However, when viewed in conjunction with the medical evidence, the Veteran's complaints pertaining solely to the left thumb do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  This is because such symptoms have been substantially attributed or may be imputed to the left hand as a whole from nonservice-connected left forearm surgery as discussed above. The Board thus finds that the Veteran's left thumb symptoms and findings are well encompassed by the assigned 10 percent disability rating in effect.  Thus, a rating in excess of 10 percent for left thumb disability is denied.

The Board would also point out that although the Veteran has surgical scarring associated with the left thumb disability, it has been described as well-healed and is not symptomatic.  The evidence of record does not reflect that there is any compensable symptomatology.  As such, a separate rating may not be established for residual scarring associated with the service-connected left thumb disorder.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

Summary

Consideration has been given to assigning a staged rating for each service-connected disorder discussed above.  However, the Board finds that at no time during the periods in question has any disability warranted a higher rating than that currently assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Finally, the Board finds that the preponderance of the evidence is against the claims of entitlement to initial compensable evaluations in excess of 10 percent for glaucoma with cataracts and left thumb disability and an increased rating for hypothyroidism and the claims are denied.


ORDER

An increased rating for hypothyroidism is denied.

An initial rating in excess of 10 percent for open-angle glaucoma with cataracts is denied.

An initial rating for post-operative residuals of left thumb disability with arthritis and scarring is denied.



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


